Title: From Benjamin Franklin to Jane Mecom, 20 November 1768
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
London, Nov. 20. 1768
By this Ship, (Capt. Scot, ) Mrs. Stevenson sends you half a Piece of Muslin, Apron width, which cost Four Guineas. She hopes it will please, and presents her Compliments and best Wishes. I am in very good Health, Thanks to God: but just now very busy. So can only add, that I am, as ever, Your affectionate Brother
B Franklin
Mrs. Stevenson receiv’d the 32 Dollars, 3 Crowns and one Guinea, per Coz. Folger. You will write for any thing else you want.
 
Addressed: To / Mrs Mecom / Hanover street / Boston / per favour of Capt. Scott. / with a small Parcel